Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Corrected Notice of Allowability
	The instant notice is sent to clarify the allowance of claims 19 and 20, which were previously withdrawn.  As detailed below, based on the allowance of the elected invention, and the nature of the dependent claims, claims 19 and 20 are rejoined.

Claims Allowable, Withdrawal of Some Aspects of the Restriction Requirement
As detailed below, claim 1 is allowable. Claims 19 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (i.e.:  they depend from claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions that require ERG in different combinations/subcombinations with PCA3 and/or AMACR, as set forth in the Office action mailed on 11/20/2020 (see the Election by Original Presentation on pages 2-3), is hereby withdrawn and claims 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Powers on 09/09/2021.

The application has been amended as follows: 

The claims are amended to read as follows:  

1.  A method of identifying and treating prostate cancer with a Gleason score of 6 to 9 in a subject, the method comprising: 

(b) comparing the RNA expression level of the ERG gene measured in step (a) to an RNA expression level of an ERG gene in a control sample, wherein the control sample is a urine sample from a subject without prostate cancer; and 
(c) determining that the RNA expression level of the ERG gene measured in step (a) is at least two times greater than the RNA expression level of the ERG gene in the control sample, thereby identifying the subject as having a prostate cancer with a Gleason Score of 6 to 9; and 
(d) administering to the subject a therapeutic treatment suitable for amelioration of the prostate cancer in the subject.

2.  The method of claim 1, wherein the expression levels are measure by nucleic acid amplification.

3.  The method of claim 1, wherein the ERG gene comprises SEQ ID NO: 1, or wherein the ERG gene comprises SEQ ID NO: 2.

4-16. cancelled

17.  The method of claim 1, wherein:

	step (b) includes comparing the RNA expression level of the AMACR gene measured in step (a) to the RNA expression level of the AMACR gene in a control sample, wherein the control sample is a urine sample from a subject without prostate cancer; and 
step (c) includes determining that the RNA expression level of the AMACR gene measured in step (a) is at least two times greater than the RNA expression level of the AMACR gene in the control sample.

18.  The method of claim 17, wherein the AMACR gene comprises SEQ ID NO: 3.

19.  The method of claim 1, wherein:
the three-gene prostate cancer-cell-specific gene expression signature of step (a) includes the PCA3 gene; 
	step (b) includes comparing the RNA expression level of the PCA3 gene measured in step (a) to the RNA expression level of the PCA3 gene in a control sample, wherein the control sample is a urine sample from a subject without prostate cancer; and 
step (c) includes determining that the RNA expression level of the PCA3 gene measured in step (a) is at least two times greater than the RNA expression level of the PCA3 gene in the control sample.



21.  A method of treating a prostate cancer having a Gleason Score of 6 to 9 in a subject, the method comprising administering to the subject a therapeutic treatment suitable for amelioration of the prostate cancer in the subject, wherein prior to the administration:
(a) the RNA expression levels of genes in a urine sample from the subject, wherein the genes consist of a three-gene prostate cancer-cell-specific gene expression signature, wherein one of the three genes in the signature is an ERG gene, was measured; 
(b) the RNA expression level of the ERG gene measured in step (a) was compared to an RNA expression level of an ERG gene in a control sample, wherein the control sample is a urine sample from a subject without prostate cancer; and 
(c) the RNA expression level of the ERG gene measured in step (a) was determined to be least two times greater than the RNA expression level of the ERG gene in the control sample, thereby identifying the subject as having a prostate cancer with a Gleason Score of 6 to 9.

22.  Cancelled.

23. (Previously Presented) The method of claim 21, wherein the ERG gene comprises SEQ ID NO: 1 or wherein the ERG gene comprises SEQ ID NO: 2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With the amendments to the claims as provided above, and in light of Applicants’ Remarks of 02/22/2021, the rejections of claims as set forth in the Office Action of 11/20/2020 are withdrawn.  The allowed claims include the analysis of a gene expression signature that consists of three genes and includes the ERG gene (and further may include the AMACR and PCA3 genes), and the identification and treatment of prostate cancer in a subject when the expression levels are at least two times the expression a control.  Furthermore, the claims set forth that the methods are directed to the analysis of RNA analytes detected in urine samples.  While measuring expression of the ERG gene was known in the prior art, the prior art does not specifically teach or fairly suggest the use of a limited set of genes (i.e.:  a prostate cancer-cell-specific gene expression signature that consists of three genes and includes the ERG gene).  Additionally the prior art does not suggest the sensitivity and specificity of identification of prostate cancer with the particular measuring of RNA expression that is demonstrated in the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634